Citation Nr: 1633982	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include scoliosis, L5 spondylolysis, and degenerative joint and disc disease of the lumbar spine.  

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a back disability.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a back disability.

4.  Entitlement to service connection for headaches, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.G., Sr.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 19, 1987, to June 24, 1987.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2012, the Board remanded the matter to afford the appellant the opportunity to appear at a Board hearing.  In April 2013, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the Muskogee RO.  A transcript of that hearing has been associated with the record on appeal.  

In November 2013, the Board remanded the matter for additional evidentiary development.  For the reasons discussed below, another remand of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a back disability.  The RO has denied his claim on the basis that his back disability preexisted service and was not aggravated therein.  

In its November 2013 remand, the Board requested a medical opinion to clarify the nature and etiology of the appellant's current back disability.  Pursuant to the Board's remand directives, the appellant underwent a VA medical examination in June 2014.  For the reasons discussed below, the opinion provided by the examiner is inadequate.  Under these circumstances, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

In pertinent part, the appellant's service treatment records show that, on May 5, 1987, approximately two weeks prior to his entry onto active duty, the appellant completed a medical pre-screening form on which he expressly denied having or ever having had back trouble.  

On May 7, 1987, the appellant underwent a military enlistment medical examination.  In connection with the examination, the appellant completed a report of medical history on which he again specifically denied having or ever having had recurrent back pain.  On clinical evaluation, the appellant's spine and musculoskeletal system were noted to be normal.  The enlistment medical examination report also shows that the appellant was found fit for enlistment and given the highest rating in each of the PULHES categories, except his eyesight.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (noting that PULHES is a rating system widely employed by armed services physicians in examination reports for induction and separation.  In pertinent part, the "P" stands for "physical capacity or stamina."  A rating of "1" in any means that the inductee's condition should not result in any limitations in military assignments.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given.).  

On May 19, 1987, the appellant entered onto active duty.  

On May 29, 1987, the appellant sought medical treatment for back pain, which he indicated had been present for "quite a while" and had worsened in the past year, particularly when standing for long periods of time or running.  He specified that his back pain had started at about age 6.  The examiner noted that the appellant had made no mention of these symptoms on his SF 93, which was the report of medical history he had completed in connection with his military enlistment examination.  X-ray studies of the appellant's spine were performed and interpreted as showing mild scoliosis.  The appellant was given Motrin and put on a physical profile for four days.  

On the following day, the appellant again sought treatment for back pain, claiming that he had stumbled and fallen while running to the dining facility.  It was noted that the appellant had violated his medical profile by running.  He was hospitalized overnight and treated with heat, rest, and muscle relaxants.  On the following day, it was noted that the appellant's spasms had resolved, his back was nontender, and he exhibited full range of motion.  A neurological examination was within normal limits.  The diagnoses on discharge were L5 spondylolysis and low back pain with paravertebral muscle spasm.  

On June 1, 1987, an Entrance Physical Standards Board Proceeding was initiated.  The report of that proceeding (DA Form 4707), dated on June 9, 1987, notes that the appellant's history was positive for low back pain prior to entering service.  Current physical findings included left L5 spondylolysis on X-ray.  The Board concluded that the appellant did not meet induction standards and recommended that he not be retained because his medical condition was likely to result in disability separation in the future.  

During the following week, the appellant indicated that he concurred with the findings and requested discharge from the Army without delay.  The appellant was separated from active duty on June 24, 1987, for failing to meet procurement medical fitness standards.  

The appellant's military records also include a June 26, 1987, DA Form 2173, Statement of Medical Examination and Duty Status, which notes that he had sustained back pain in May 1987 as a result of falling while running.  It was noted that his injury was considered to have been incurred in the line of duty and was likely to result in a claim against the government for future medical care.  

In pertinent part, the post-service record on appeal includes private clinical records showing that the appellant sought treatment for low back pain in December 1998.  At that time, he reported a history of a prior back injury in a 1994 motor vehicle accident.  He did not report a military injury at that time.  The diagnosis was a lumbar back strain.  In January 2001, the appellant was also seen with complaints of lower back pain for the past one and one half hours.  He denied any injury or trauma to the back.  X-ray studies showed transitional lumbosacral vertebra, which was probably due to a partially sacralized L5 segment, as well as changes suggestive of mild degenerative disc disease at L4-5.  

In November 2008, the appellant submitted an original application for VA compensation benefits seeking service connection for residuals of a back injury, which he indicated that he had sustained in a fall during service.  

In support of his claim, the appellant submitted a copy of a January 2009 private clinical record showing that he reported a history of low back pain continuously since 1987 after he fell in basic training.  The examiner also noted that the appellant reported that he had had back pain prior to service and was said to have spondylolisthesis at L5-S1.  X-ray studies showed degenerative changes of the lower lumbar spine at L5-S1.

The appellant also submitted a copy of a December 2009 private examination report containing diagnoses of degenerative disc disease and foraminal stenosis at L4-5 and L5-S1.  At that time, the appellant reported that he sustained a back injury in 1987 while the military after he slipped and fell.  The examining physician concluded that it was more likely than not that the appellant's "injury in the military has led to him having some chronic back problems."

The appellant was afforded a VA medical examination in June 2010.  The examiner diagnosed minimal degenerative joint and disc disease at L3-4 and L4-5 without objective evidence of radiculopathy.  She concluded that such condition was not due to the in-service fall, but "is at least as likely a result of a results [sic] of his post military events, injuries, activities, and/or working hard physical labor as a factory worker for seventeen years post military and/or the normal process of aging."  The examiner also noted that scoliosis was a developmental anomaly and not an impairment.  

Records received from the Social Security Administration (SSA) show that the appellant's work history included full-time factory work from 1997 to 2006.  He also reported prior work history as an embroidery line worker for several years.  The appellant indicated that, from 1997 to 2001, he had worked in shipping and receiving, including operating a forklift and loading and unloading trucks.  From 2001 to 2003, he worked in shipping and packaging, including loading and unloading trucks and stacking boxes.  From 2005 to 2006, he worked as a forklift operator.  He indicated that he had not worked since 2006 as a result of his back disability.  

Medical records provided by SSA include more recent private clinical records which document continued complaints of back pain which the appellant dated to 1987.  During an August 2012 disability determination, the appellant claimed that his back pain started in 1987 while he was in the military.  He indicated that he had had worsening pain for many years.  In May 2013, the appellant claimed that he had been having back pain since 1987 when he slipped and fell during basic training.  

Records from SSA show that the appellant's application for benefits was denied based upon a finding that his condition was not disabling.  

In June 2014, the appellant again underwent a VA medical examination.  At that time, he claimed that he had had no back problems prior to service.  He indicated that, during active duty, he had been jogging to the mess hall and felt something "snap" in his lower back causing him to fall to the ground.  He reported that, after service, he was treated for lumbar spine pain between 1995 and 2000 and from 2006 to the present.  The appellant reported a work history as a machine operator from 1994 to 2006, after which he had not worked due to lumbar pain.  

After examining the appellant and reviewing the record, the examiner concluded that the appellant's low back disability clearly and unmistakably existed prior to service and was not aggravated therein beyond its natural progression by an in-service event, injury or illness.  The examiner noted that, according to service treatment records, the appellant had had a history of low back pain prior to military service and it had been determined that he did not meet procurement medical fitness standards.  Moreover, she noted that the appellant was without chronicity of symptoms from the 1987 incident until a 1998 episode of lumbar strain.  Finally, she noted that the appellant had a history of employment in several physically strenuous occupations between 1994 and 2005.  As a result, the examiner concluded that both the appellant's current lumbar spine disability, degenerative disc disease, as well as his current lumbar spine symptoms, were due to age, normal wear and tear on the joints, and an eleven year history of a physically demanding occupation.  The examiner noted that, although the appellant had been diagnosed as having scoliosis in 1987 while in the military, that was an incidental radiographic finding which had not required treatment in 1987 nor subsequently through the years.

Absent a notation of any back pathology at the time of the appellant's May 1987 enlistment medical examination, the legal presumption of sound condition attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also Crowe v. Brown, 7 Vet. App. 238, 247 (1994); Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009) ("[T]he only prerequisite for the application of the presumption of soundness is that the veteran's entry examination be clear of any noted diseases or disabilities.").  In order to rebut this presumption, VA has the burden of showing by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  

As set forth above, the appellant's back is legally presumed to have been in sound condition upon his entrance into active duty.  Additionally, the record shows that during active duty, he was diagnosed as having (1) mild scoliosis; (2) L5 spondylolysis; and (3) low back pain and paravertebral muscle spasm.  

The post-service clinical evidence shows that the appellant's current low back pathology has been diagnosed as degenerative joint and disc disease of the lumbar spine.  It also appears that he continues to exhibit scoliosis, although it is unclear whether he continues to exhibit spondylolysis.  Moreover, it remains unclear whether either or both of these conditions are congenital defects and whether either or both of these conditions, if they continue to exist, were aggravated during service.  Because the June 2014 VA medical examiner failed to provide clear answers to these questions, another medical opinion is necessary in order to clarify the nature and etiology of the appellant's current back disability, to include the issue of pre-service soundness and in-service aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 243 (Vet. App. 2012).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the examiner who conducted the June 2014 VA medical examination and seek a clarifying opinion regarding the nature and etiology of the appellant's back disability.  If that examiner is no longer available, another examination should be scheduled for the purpose of obtaining such an opinion.  In either case, access to the appellant's electronic VA files must be made available to the examiner for review.  

The examiner should identify all current back disorders, to include specifically indicating whether the appellant currently has:  (a) scoliosis; (b) spondylolysis; and (c) degenerative joint and disc disease of the lumbar spine.

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease. 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a) For each current back disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service. 

(b) For each current back disorder that is not a congenital defect, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder.

(c) If the examiner determines that the back disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service. 

In providing answers to these questions, the examiner should specifically reference the pertinent evidence of record which has been set forth in detail above, including service treatment records noting back pain following a May 1987 fall and the December 2009 letter from the appellant's private physician.  

A complete rationale for all opinions must be provided.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion addressing the other service connection claims on appeal (claimed as secondary to a a back disorder).

3.  The AOJ should then readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




